Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 14, the prior art teaches a display cell comprising first and second pixel units with a plurality of connected data lines, an array test part in a peripheral around the display part and configured to provide the data lines with an array data signal, and a lighting test part configured to supply the data lines with a lighting data signal.  (See, for example, U.S. Patent Application Publication No. 2011/0080173 to Kim, figure 2 and paragraphs 49, 50, 63, and 67.)  This prior art also teaches various features of the dependent claims, such as the sub-pixels, transistors, and test lines.
In the context of each independent claim as a whole, however, the prior art does not teach an inspection system for a display cell comprising a display part comprising a first pixel unit and a second pixel unit adjacent to the first pixel unit and a plurality of data lines connected to the first and second pixel units, an array test part in a peripheral area around the display part and configured to provide the plurality of data lines with an array data signal based on an array control signal, and a lighting test part in the peripheral area and configured to provide the plurality of data lines with a lighting data signal based on a lighting control signal, the inspection system comprising an inspection apparatus configured to provide the array test part with an array control signal to block 
The remaining dependent claims are allowable insomuch as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeong (U.S. Patent Application Publication No. 2008/0054798); Organic light emitting display device and mother substrate of the same.
Sellathamby (U.S. Patent Application Publication No. 2009/0201042); Thin film transistor array having test circuitry.
Kwak (U.S. Patent Application Publication No. 2011/0043500); Organic light emitting display and mother substrate thereof.

Kim (U.S. Patent Application Publication No. 2014/0354285); Organic light emitting display panel.
Kim (U.S. Patent Application Publication No. 2014/0354286); Organic light-emitting display panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613